Exhibit 10.1

AMENDMENT TO CONTRACT P00036 & P00042

BETWEEN

THE SECRETARY OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

WellCare Health Plan, Inc.

Pursuant to the provision of Sections 1851 through 1859 of the Social Security
Act, the contract between the Secretary of the U.S. Department of Health and
Human Services and WellCare Health Care, Inc., is hereby amended as follows:

Article II: Coordinated Care Plan

The service area for H1032 is expanded to include Brevard and Broward Counties
in the State of Florida. The service area for D1032 (discount drug card program)
is also expanded accordingly.

This amendment will be in force effective January 1, 2005.

     
   12/1/04   
     /s/ Rose Crum-Johnson   
 
   
DATE
  Rose Crum-Johnson
Regional Administrator
Centers for Medicare & Medicaid Services
 
   
   Nov 30, 2004
  _/s/ Todd S. Farha   
 
   
DATE
  Todd S. Farha
Chief Executive Officer
WellCare Health Plans, Inc.
 
   

